FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                September 21, 2009
                            FOR THE TENTH CIRCUIT               Elisabeth A. Shumaker
                                                                    Clerk of Court

    In re:

    CAMERON A. MOORE,

                Debtor.
                                                        No. 09-1087
                                              (D.C. No. 1:08-CV-00868-MSK)
    MICHELANGELO DELFINO;                                (D. Colo.)
    MARY E. DAY,

                Plaintiffs-Appellees,

    v.

    CAMERON A. MOORE,

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before O’BRIEN, PORFILIO, and TYMKOVICH, Circuit Judges.


         Cameron A. Moore, defendant in this adversary proceeding, appeals the

district court’s judgment affirming the bankruptcy court’s grant of summary


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
judgment to plaintiffs, Michelangelo Delfino and Mary E. Day. 1 Because

Mr. Moore was found liable to plaintiffs in a California state civil proceeding for

intentional infliction of emotional distress, the bankruptcy court held that

Mr. Moore was collaterally estopped from relitigating whether his debt to

plaintiffs was the result of a willful and malicious injury and thus

non-dischargeable under 11 U.S.C. § 523(a)(6). The district court, in a thorough

and well-reasoned oral ruling, affirmed. Mr. Moore appeals, arguing the district

court erred because it “ignored disputed issues of material fact” and applied

collateral estoppel to what he characterizes as the California state court’s “default

judgment,” that “was not based on express findings[.]” Aplt. Opening Br. at 2.

      Our jurisdiction arises under 28 U.S.C. §§ 158(d) and 1291. “We review

the grant of summary judgment de novo and apply the same legal standards as

those applied by the bankruptcy and district courts, i.e., those set forth in

Fed. R. Civ. P. 56(c).” Hollytex Carpet Mills, Inc. v. Okla. Employment Sec.

Comm’n (In re Hollytex Carpet Mills, Inc.), 73 F.3d 1516, 1518 (10th Cir. 1996).

      The bankruptcy and district courts provided detailed summaries of the facts

and procedural history involved in this case, and we need not restate either here.

Having reviewed the briefs and appendix in light of applicable law and appellate


1
       Plaintiffs’ counsel filed a suggestion of death with this court advising that
Mr. Delfino passed away on March 23, 2009. Since then, counsel notified the
court that an estate has been opened, but that a personal representative has not yet
been appointed.

                                          -2-
standards, we conclude that the district court correctly decided this case.

Therefore, for substantially the same reasons set out in the district court’s oral

ruling of January 28, 2009, the judgment of the United States District Court for

the District of Colorado is AFFIRMED.



                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                          -3-